Citation Nr: 0833938	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
patellar dislocation.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected left 
patellar dislocation.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from June 1976 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Competent medical evidence of record establishes a 
relationship between the veteran's right knee disability and 
his service-connected left patellar dislocation.  

2.  Competent medical evidence of record establishes a 
relationship between the veteran's low back disability and 
his service-connected left patellar dislocation.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability claimed as 
secondary to service-connected left patellar dislocation is 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2007).  

2.  Service connection for a low back disability claimed as 
secondary to service-connected left patellar dislocation is 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, service treatment records reveal no complaints of, 
treatment for, or diagnosis of a right knee or low back 
disability.  The veteran was diagnosed with left patellar 
dislocation in service and honorably discharged due to 
marginal or non-productive performance.  The veteran was 
later service connected for left patellar dislocation, and 
argues that his current right knee and low back disabilities 
are the result of his left patellar dislocation.   

Review of the evidence of record reveals conflicting medical 
opinions on the question of whether the veteran's right knee 
disability and low back disability were incurred as a result 
of his service-connected left patellar dislocation.  The 
Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The veteran was afforded a VA spine examination in April 
2007, in which he was diagnosed with mild degenerative 
changes of the lumbar spine with sub-acute low back pain.  
The examiner opined that this low back disability was less 
likely than not caused by his service-connected left patellar 
dislocation because his low back symptomatology would have 
had a much earlier onset and more chronic course if the left 
knee and gait abnormalities were the cause.  In addition, the 
examiner indicated that it could not be excluded that a 
recent fall somewhat contributed to the low back pain.  

Similarly, the veteran was afforded a VA joints examination 
in April 2007, in which he was diagnosed with a right knee 
medial meniscus tear.  The examiner opined that given the 
veteran's previous employment as a landscaper, he could not 
resolve that his current right knee condition was a result of 
his service-connected left patellar dislocation without 
resorting to mere speculation.  In the examiner's opinion, 
the meniscus tear could have occurred after any number of 
situations.  Both the VA spine and joints examiners indicated 
they reviewed the claims folder, and both opinions purport to 
be based on the veteran's records as well as his related 
history.  

However, in correspondence dated in July 2007, the veteran's 
treating VA staff physician opined that it was more likely 
than not that his right knee and back disabilities, because 
of the aggravation associated with walking, were related to 
his service-connected left patellar dislocation.  This VA 
physician has been treating the veteran since November 2006 
and is familiar with the progression of the his back and knee 
symptomatology.  Thus, the Board finds no basis for accepting 
one medical opinion over the other.  Therefore, the evidence 
as to the issue of whether the veteran's right knee 
disability and low back disability were caused by his 
service-connected left patellar dislocation is in relative 
equipoise.  38 U.S.C.A. § 5107(b).  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports service connection for right knee and low 
back disabilities.  The appeal is granted.    

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a right knee 
disability as secondary to left patellar dislocation is 
granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a low back 
disability as secondary to left patellar dislocation is 
granted.  


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


